Kane, J. P. (dissenting).
In our view, plaintiff failed to demonstrate that she sustained a "serious injury”, as defined by Insurance Law § 5102 (d), which is attributable to the accident of June 25, 1981. The question of "serious injury” was submitted to the jury as a request for a special finding in the following form: "Did the plaintiff, as a result of the accident, suffer a permanent limitation of use of body functions?” Earlier in its charge, Supreme Court informed the jury that in order for plaintiff to recover, she must prove the existence of a "serious injury” as a result of the accident, and that in order to do so the jury must first consider:
"Has the plaintiff, as a result of the accident involved in the case, permanently lost the use of body function? It is not necessary for you to find total loss of the use of body functions. It is sufficient if you find that the functions no longer operate at all or operate in some limited way or operate only with pain.
"If you find there has been a loss and also that the loss is permanent, you must answer the question ’yes’.”
The court also directed the jury that ”[f]or permanency you must find the recurrence after remission is causally related to that accident”.
Plaintiff’s theory of recovery is that the accident of June 25, 1981 "aggravated” a quiescent lupus erythematosas condition, causing her suffering and disability. However, her attending expert rheumatologist, Dr. Howard Blank, upon inquiry by *156Supreme Court, testified that in his opinion the accident "brought out” the previously quiescent condition. Thereupon, the court inquired further in regard to the question of remission and recurrence and asked specifically, "Would that accident be responsible for a recurrence a couple, three, four, five, six years later?” to which Dr. Blank responded, "No. Not in a medical sense, no.”
Thus, two troublesome questions are presented. First, in the case of an underlying, unusual disease such as lupus, is there a recognizable distinction between an "aggravation” of a preexisting condition and the manifestation of an underlying disease which may be "brought out” by a number of circumstances, such as, exposure to rays of the sun, pregnancy or emotional stress? Second, if the presence of a condition which causes an alleged "loss of use of body functions” periodically enters a period of remission, can there be a finding of permanency within the contemplation of Insurance Law § 5102 (d) as a matter of law? We would answer "yes” to the first question and "no” to the second.
The word "aggravation” suggests an enhancement or intensification of a known preexisting condition. Here, however, there is an underlying disease which, apparently, will manifest itself from a number of precipitating causes, may often disappear, and then may or may not reappear. It is, in this instance, more than a mere question of semantics, for there is no medical proof that plaintiffs accident made her alleged lupus any worse than it would have been from any other precipitating cause, and thus there could not be an "aggravation” of a preexisting condition found by the jury and charged by the court.
Although plaintiffs subjective complaints of pain and distress are set forth at length in the record, the medical evidence does not support her contentions, particularly as to permanency. Her own expert, without reviewing the extensive medical records available to him during his first examination of plaintiff on December 11, 1984, and based upon his findings and laboratory tests performed at that time, ultimately concluded that she had a mild case of systemic lupus erythematosus, which did not require any treatment. Significantly, the expert, Dr. Blank, opined that "at the time of my evaluation then [plaintiff] was in what one would call a remission”. This conclusion was supported by testimony from defendant’s expert, Dr. Allen Radin, who stated that it was impossible to diagnose plaintiff as having lupus after 1984 "[bjecause her *157symptoms resolved”. Moreover, throughout a seven-year period, plaintiff relied mainly on Tylenol to relieve her subjective discomfort, and there was no medical testimony that any of the test results during this period indicated nerve damage or muscle damage to support or explain her symptoms. Consequently, in our view, Dr. Blank’s opinion as to causation is essentially an exercise in speculation and does not rise to the level of credible medical evidence required to support a claim of "permanency” occasioned by the accident of June 25, 1981 (see, McLiverty v Urban, 131 AD2d 449, 450; Dwyer v Tracey, 105 AD2d 476, 477-478).
Finally, Supreme Court charged the jury that to find "permanency” they must find that "the recurrence after remission is causally related to the accident”. Plaintiff’s own expert testified that recurrence after remission was not related to the accident. Thus, in view of this testimony, the jury was foreclosed from finding permanency.
Accordingly, since plaintiff had the burden of proving that she suffered a "serious injury” as contemplated by the requirements of Insurance Law § 5102 (d), we would, as a matter of law, reverse the judgment appealed from and dismiss the complaint.
Weiss and Mikoll, JJ., concur with Yesawich, Jr., J.; Kane, J. P., and Harvey, J., dissent and vote to reverse in an opinion by Kane, J. P.
Judgment and order reversed, on the law and the facts, and a new trial granted on the issue of damages, unless plaintiff stipulates to vacate the award for loss of earnings and loss of future earnings, in which event, the judgment and order, as so reduced, are affirmed, without costs.